Per Curiam.
This action is brought to recover for services alleged to have been rendered by the plaintiff to the defendant’s testatrix during her lifetime. No express contract to pay a specified sum for such services was proved. The recovery was sought upon quantum meruit, and the plaintiff had a verdict for $3,587. An examination of the testimony in the cause satisfies us that this amount is grossly in excess of the value of the services rendered. The testatrix, by her will, left the plaintiff a legacy of $1,000. That sum is ample compensation for the services rendered to her by him. There is nothing in the facts proved to justify the conclusion that she intended to pay him otherwise than by this legacy, except the plaintiff’s own statement on the witness-stand, and that statement was incompetent and should have been stricken out on the motion made for that purpose by the defendant’s counsel.
The rule to show cause should be made absolute.